UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/16 (Unaudited) COMMON STOCKS (91.3%) (a) Shares Value Aerospace and defense (4.9%) Honeywell International, Inc. 6,120 $685,746 L-3 Communications Holdings, Inc. 2,737 324,335 Northrop Grumman Corp. 2,600 514,540 Orbital ATK, Inc. 2,440 212,134 Airlines (0.6%) American Airlines Group, Inc. 5,400 221,454 Banks (10.0%) BankUnited, Inc. 9,159 315,437 BNC Bancorp 9,330 197,050 Capital Bank Financial Corp. Class A 4,080 125,868 Citigroup, Inc. 11,270 470,523 Fifth Third Bancorp 8,920 148,875 First Republic Bank 9,030 601,759 JPMorgan Chase & Co. 12,370 732,551 Old National Bancorp 13,730 167,369 PacWest Bancorp 11,520 427,968 Regions Financial Corp. 47,560 373,346 Beverages (1.4%) Molson Coors Brewing Co. Class B 5,280 507,830 Capital markets (0.8%) E*Trade Financial Corp. (NON) 12,080 295,839 Chemicals (3.6%) Axiall Corp. 24,390 532,678 Dow Chemical Co. (The) 12,260 623,544 Sherwin-Williams Co. (The) 400 113,868 Commercial services and supplies (1.9%) Deluxe Corp. 4,260 266,207 Tyco International PLC 10,840 397,936 Containers and packaging (5.0%) Graphic Packaging Holding Co. 20,490 263,297 Sealed Air Corp. 8,640 414,806 Silgan Holdings, Inc. 20,588 1,094,664 Diversified telecommunication services (1.7%) Frontier Communications Corp. 109,880 614,229 Electric utilities (1.5%) Edison International 3,070 220,702 Entergy Corp. 2,576 204,225 FirstEnergy Corp. 2,670 96,040 Electrical equipment (1.9%) AMETEK, Inc. 13,632 681,327 Energy equipment and services (1.1%) Halliburton Co. 10,770 384,704 Food products (2.6%) JM Smucker Co. (The) 4,310 559,610 Nomad Foods, Ltd. (United Kingdom) (NON) 14,360 129,384 Pinnacle Foods, Inc. 5,061 226,125 Health-care equipment and supplies (4.9%) Becton Dickinson and Co. 3,150 478,233 Boston Scientific Corp. (NON) 35,990 676,972 C.R. Bard, Inc. 2,220 449,927 OraSure Technologies, Inc. (NON) 19,209 138,881 Health-care providers and services (1.1%) MEDNAX, Inc. (NON) 6,160 398,059 Hotels, restaurants, and leisure (3.0%) Marriott International, Inc./MD Class A (S) 5,030 358,035 Wynn Resorts, Ltd. (S) 7,640 713,805 Independent power and renewable electricity producers (1.6%) NRG Energy, Inc. 42,670 555,137 Insurance (4.6%) American International Group, Inc. 9,120 492,936 Hanover Insurance Group, Inc. (The) 3,590 323,890 Hartford Financial Services Group, Inc. (The) 18,016 830,177 IT Services (3.3%) Computer Sciences Corp. 11,510 395,829 CSRA, Inc. 5,700 153,330 Fidelity National Information Services, Inc. 9,800 620,438 Leisure products (2.0%) Brunswick Corp. 7,450 357,451 Vista Outdoor, Inc. (NON) 6,640 344,682 Life sciences tools and services (1.1%) Agilent Technologies, Inc. 9,860 392,921 Machinery (3.2%) Snap-On, Inc. 5,620 882,284 Wabtec Corp. 3,310 262,450 Media (0.9%) Regal Entertainment Group Class A 15,570 329,150 Multi-utilities (1.0%) Ameren Corp. 7,330 367,233 Oil, gas, and consumable fuels (3.9%) Anadarko Petroleum Corp. 4,800 223,536 Apache Corp. 6,940 338,741 EOG Resources, Inc. 6,480 470,318 Gulfport Energy Corp. (NON) 2,820 79,919 Pioneer Natural Resources Co. 1,480 208,295 Scorpio Tankers, Inc. 13,230 77,131 Personal products (4.9%) Avon Products, Inc. 153,506 738,364 Coty, Inc. Class A 21,100 587,213 Edgewell Personal Care Co. 5,170 416,340 Pharmaceuticals (3.5%) Allergan PLC (NON) 1,650 442,250 Perrigo Co. PLC (S) 1,940 248,184 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 10,340 553,293 Real estate investment trusts (REITs) (2.6%) American Tower Corp. 1 102 Host Hotels & Resorts, Inc. 10,850 181,195 NorthStar Realty Finance Corp. 55,365 726,389 Real estate management and development (0.7%) RE/MAX Holdings, Inc. Class A 7,597 260,577 Road and rail (4.7%) Genesee & Wyoming, Inc. Class A (NON) 9,790 613,833 Union Pacific Corp. 13,310 1,058,811 Software (0.4%) Xura, Inc. (NON) 6,980 137,297 Specialty retail (4.4%) Advance Auto Parts, Inc. 2,500 400,850 GNC Holdings, Inc. Class A 6,320 200,660 Michaels Cos., Inc. (The) (NON) 14,033 392,503 TJX Cos., Inc. (The) 7,070 553,935 Technology hardware, storage, and peripherals (1.3%) HP, Inc. 37,470 461,630 Textiles, apparel, and luxury goods (1.2%) Hanesbrands, Inc. 14,800 419,432 Total common stocks (cost $27,421,356) CONVERTIBLE PREFERRED STOCKS (1.7%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 640 $588,250 Total convertible preferred stocks (cost $655,248) SHORT-TERM INVESTMENTS (10.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.57% (d) 1,206,125 $1,206,125 Putnam Short Term Investment Fund 0.44% (AFF) 2,422,533 2,422,533 Total short-term investments (cost $3,628,658) TOTAL INVESTMENTS Total investments (cost $31,705,262) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $35,570,747. (b) The aggregate identified cost on a tax basis is $31,870,105, resulting in gross unrealized appreciation and depreciation of $6,543,205 and $1,737,814, respectively, or net unrealized appreciation of $4,805,391. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $1,654,943 $4,631,391 $3,863,801 $1,877 $2,422,533 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,206,125, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,173,115. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,070,503 $— $— Consumer staples 3,164,866 — — Energy 1,782,644 — — Financials 6,671,851 — — Health care 3,778,720 — — Industrials 6,121,057 — — Information technology 1,768,524 — — Materials 3,042,857 — — Telecommunication services 614,229 — — Utilities 1,443,337 — — Total common stocks — — Convertible preferred stocks — 588,250 — Short-term investments 2,422,533 1,206,125 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 27, 2016
